UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 30, 2017 BRYN MAWR BANK CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-35746 23-2434506 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 801 Lancaster Avenue, Bryn Mawr, PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code ( ) 525-1700 Not applicable (Former name or former address, if changed since last report) C heck the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☒ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On January 30, 2017, Bryn Mawr Bank Corporation (“
